Abatement Order filed December 5, 2013.




                                    In The

                   Fourteenth Court of Appeals
                                ____________

                            NO. 14-13-00608-CV
                                ____________

MOMENTUM CONTRACTORS, INC., FREDERICK ALLEN, JR. & JUDY
                   ALLEN, Appellants

                                      V.

               TRI-TEMP REFRIGERATION, INC., Appellee


                  On Appeal from the 125th District Court
                          Harris County, Texas
                    Trial Court Cause No. 2012-19727

                          ABATEMENT ORDER

      Notice was filed on November 19, 2013 that appellants Frederick Allen and
Judy Allen are in bankruptcy. Tex. R. App. P. 8.1. According to the notice, on
November 19, 2013, Frederick Allen and Judy Allen petitioned for voluntary
bankruptcy protection in the United States Bankruptcy Court under case number
13-37143-H5-7. A bankruptcy suspends the appeal from the date when the
bankruptcy petition is filed until the appellate court reinstates the appeal in
accordance with federal law. Tex. R. App. P. 8.2. Accordingly, we ORDER the
appeal abated.

      When a case has been suspended by a bankruptcy filing, a party may move
the appellate court to reinstate the appeal if permitted by federal law or the
bankruptcy court. Tex. R. App. P. 8.3. If the bankruptcy court has lifted or
terminated the stay, a certified copy of the order must be attached to the motion. Id.
A party filing a motion to reinstate shall specify what further action, if any, is
required from this court when the appeal is reinstated. See Tex. R. App. P. 10.1(a).

      For administrative purposes only, and without surrendering jurisdiction, the
appeal is abated and treated as a closed case until further order of this court.



                                    PER CURIAM